FILED
                             NOT FOR PUBLICATION                            JAN 28 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD L. BASKETT,                               No. 08-35213

               Petitioner - Appellant,           DC No. CV 07-1020 RSL

  v.
                                                 MEMORANDUM *
MAGGIE MILLER-STOUT,

               Respondent,

 and

RONALD VAN BOENING,

               Respondent - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert S. Lasnik, District Judge, Presiding

                             Submitted January 14, 2010 **
                                 Seattle, Washington

Before:        KLEINFELD, TASHIMA, and TALLMAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ronald Baskett appeals the district court’s order denying his petition for a

writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and

2253, and we affirm.

      The district court granted Baskett a Certificate of Appealability (“COA”) for

its finding that six of the nine claims contained in Baskett’s habeas petition were

not exhausted. We review the district court’s dismissal for lack of exhaustion de

novo. Peterson v. Lampert, 319 F.3d 1153, 1155 (9th Cir. 2003) (en banc).

      Construing the claims raised in Baskett’s pro se petition broadly, see Davis

v. Silva, 511 F.3d 1005, 1009-10 (9th Cir. 2008), we conclude that the district court

erred in finding that Baskett’s first claim was not exhausted. The claim, which

raised a due process challenge to the revocation of Baskett’s Special Sexual

Offender Sentencing Alternative sentence, was presented to the Washington

Supreme Court on direct appeal.

      Although Baskett’s first claim was exhausted, it was also indistinguishable

from his second claim, which the district court rightfully rejected on the merits.

Baskett was given the opportunity to confront the evidence against him at his

revocation hearing and declined to do so, choosing instead to admit the violation

and take his chances with the court. In these circumstances, his due process rights

were not violated. Morrissey v. Brewer, 408 U.S. 471, 488 (1972) (“The parolee


                                          2
must have an opportunity to be heard and to show, if he can, that he did not violate

the conditions, or, if he did, that circumstances in mitigation suggest that the

violation does not warrant revocation.” (emphasis added)).

      The remainder of the claims covered by the COA were not presented to the

Washington Supreme Court on direct appeal or through collateral proceedings. In

particular, the fact that Baskett attached the Washington Court of Appeals’

decision to his motion for discretionary review in the Washington Supreme Court

was insufficient to exhaust any claims not raised in the body of his motion for

discretionary review. Baldwin v. Reese, 541 U.S. 27, 31-32 (2004). Accordingly,

the district court did not err when it dismissed Baskett’s claims for lack of

exhaustion.

      The rest of Baskett’s claims are not colorable. See Mendez v. Knowles, 556

F.3d 757, 770-71 (9th Cir. 2009) (stating that to expand a COA, the petitioner

“must demonstrate that the issues are debatable among jurists of reason; that a

court could resolve the issues [in a different manner]; or that the questions are

adequate to deserve encouragement to proceed further”). His request to expand the

COA is therefore denied.

      AFFIRMED.




                                           3